Per Curiam.

The tenant affirmed his leases by remaining in possession of his apartment after discovering the alleged fraud and is bound by all the terms of the lease, including the jury waiver provision contained therein. (Leav v. Weitzner, 268 App. Div. 466.) He is therefore not entitled to a jury trial and the *552order denying defendant’s motion to vacate plaintiff’s demand for a trial by jury and striking the action from the Jury Calendar was improperly made.
The order should be reversed, with $10 costs, and motion granted.
Concur — Hofstadter, J. P., Hecht and Aurelio, JJ.
Order reversed, etc.